78333: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-49275: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78333


Short Caption:TOLL VS. DIST. CT. (GILMAN)Court:Supreme Court


Related Case(s):81583, 81726, 81874


Lower Court Case(s):Storey Co. - First Judicial District - 18TRT000011EClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:09/05/2019 at 10:30 AMOral Argument Location:Carson City


Submission Date:09/05/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Press AssociationMargaret A. McLetchie
							(McLetchie Law)
						


PetitionerSam TollLuke A. BusbyJohn L. Marshall


Real Party in InterestLance GilmanGus W. Flangas
							(Flangas Dalacas Law Group, Inc.)
						Jessica K. Peterson
							(Flangas Dalacas Law Group, Inc.)
						


RespondentJames E. Wilson


RespondentThe First Judicial District Court of the State of Nevada, in and for the County of Storey





Docket Entries


DateTypeDescriptionPending?Document


03/18/2019Filing FeeFiling Fee due for Petition. (SC)


03/18/2019Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)19-11788




03/18/2019Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)19-11790




03/18/2019Notice/IncomingFiled Petitioner's Notice of Filing of Extraordinary Writ. (SC)19-11797




03/18/2019AppendixFiled Petitioners Master Appendix. (SC)19-11801




03/18/2019AppendixFiled Petitioners Alphabetical Appendix. (SC)19-11825




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)19-11802




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)19-11803




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)19-11804




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)19-11805




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)19-11806




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)19-11809




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)19-11810




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)19-11812




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)19-11813




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)19-11816




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)19-11817




03/18/2019AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)19-11818




03/18/2019Filing FeeE-Payment $250.00 from Luke A. Busby


03/25/2019MotionFiled Proposed Amici The Nevada Press Association, The Reporters Committee for Freedom of the Press, The News Media Alliance, the Online Press Association, the Media Institute, the Society of Professional Journalists and Reporters Without Borders' Motion to File Amici Curiae Brief/Request for Invitation to Participate in Support of Petitioner. (SC)19-13187




03/25/2019BriefFiled [PROPOSED] Brief of Amici Curiae The Nevada Press Association, the Reporters Committee for Freedom of the Press, the News Media Alliance, the Online New Association, the Media Institute, the Society of Professional Journalists, and Reporters Without Borders. (SC)19-13190




03/28/2019Order/ProceduralFiled Order. A motion seeking permission to file an amicus brief was filed on March 25, 2019. We grant the motion. The proposed brief was filed March 25, 2019. Real Party in Interest's Answer to the Petition for Writ due: 21 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC).19-13745




04/02/2019Notice/IncomingFiled Petitioner's Notice of Entry of Order in District Court Granting Stay of Discovery. (SC)19-14357




04/11/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest's Answer to Petition for Writ due:  May 2, 2019.  (SC)19-16004




05/02/2019MotionFiled Stipulation for Extension of Time to File Answer. (SC)19-19261




05/06/2019Petition/WritFiled Respondents/Real Parties in Interest's Answering Brief. (SC)19-19876




05/07/2019Order/ProceduralFiled Order Approving Stipulation.  Petitioner shall have 14 days from the date of this order to file and serve any reply.  (SC)19-20068




05/10/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's Reply in Support of the Petition for Writ due: June 4, 2019. (SC).19-20584




05/10/2019Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)19-20617




05/16/2019Letter/IncomingFiled Letter from First Judicial District Court - Carson City - Re: Modification of Caption. (SC)19-21644




06/02/2019Petition/WritFiled Petitioner's Reply to Real Party in Interest's Answering Brief to Petition for Writ of Prohibition or Mandamus. (SC)19-23853




08/05/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Thursday, September 5, 2019, at 10:30 a.m. in Carson City. Argument shall be limited to 30 minutes. (SC)19-32901




08/21/2019Notice/OutgoingOral Argument Reminder Notice19-35015




09/05/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


12/05/2019Opinion/DispositionalFiled Authored Opinion.  "Petition granted in part and denied in part."  Given that the district court erred by holding that a blog could
not be considered a newspaper on the grounds it exists in digital form, we grant this petition in part and instruct the district court to conduct further proceedings to determine whether Toll's blog qualifies for protection under the news shield statute. Furthermore, because the district court did not arbitrarily or capriciously exercise its discretion in ordering discovery in accordance with NRS 41.660(4), we deny that portion of the writ. We direct the clerk of this court to issue a writ of prohibition instructing the district court to vacate its order granting Gilman's motion to compel and to reconsider the motion in light of this opinion.  Before the Court En Banc.  Author:  Gibbons, C.J., Majority:  Gibbons, Pickering, Hardesty, Parraguirre, Stiglich, Cadish, Silver, JJ.  135 Nev. Adv. Opn. No. 58.  (SC)19-49275




12/05/2019WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to attorney Luke Busby for service upon Judge James E. Wilson.  (SC)19-49298




12/12/2019WritFiled Returned Writ. Original Writ returned. Served on Judge James E. Wilson on December 12, 2019. (SC)19-50506




12/12/2019Notice/IncomingFiled Notice of Service of Writ of Prohibition. (SC)19-50532




12/30/2019RemittiturIssued Notice in Lieu of Remittitur. (SC)19-52332





Combined Case View